       Case 2:17-bk-24180-VZ Doc 30 Filed 02/11/19 Entered 02/11/19 12:34:29                                           Desc
                            od13h-Ord/Ntc Dism Ch13 Page 1 of 1
FORM CACB van160−od13h
Rev. 06/2017

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                            ORDER AND NOTICE OF DISMISSAL
                 ARISING FROM CHAPTER 13 TRUSTEE'S MOTION TO DISMISS
                                   [11 U.S.C. § 1307]
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:17−bk−24180−VZ
    Jacqueline E. Nix
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−9961
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 2/11/19


    Address:
    24107 Cross Street
    Newhall, CA 91321


Pursuant to the Chapter 13 Trustee's motion to dismiss ("Motion") and supporting declaration in this case,
IT IS ORDERED that the Motion is granted, and

(1) debtor's bankruptcy case is dismissed;
(2) the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: February 11, 2019                                                          Vincent P. Zurzolo
                                                                                  United States Bankruptcy Judge




Form van160−od13h Rev. 06/2017                                                                                              30 / ELG
